           Case 2:19-cv-00795-WC Document 1 Filed 10/21/19 Page 1 of 9



                    IN THE UNITED S:TATtE§-1!1,TRICT COURT FOR
                        THE MIDDLE iitScrititVIOVALABAMA
                               NORTHERN DIVISION
                                       Z619 OCT 21 A D141

VIRGINIA HASKEW,
                                      OEBRA P. HACKfi T. CU
                                        U.S. D1STRiCPCOURT
                                       MIDDLE OISTOCT ^ a A
       Plaintiff,                                   )

vs.
                                                    )
                                                          CAFN:           o-cv- riciS
FIRST DATA CORPORATION,
n/k/a/ FISERV, d/b/a MONEY NETWORK,
                                                             TRIAL BY JURY DEMANDED
       Defendant.


                                         COMPLAINT

       COMES NOW Plaintiff Virginia Haskew ("Mrs. Haskew" or "Plaintiff"), and as her

Complaint against the Defendant First Data Corporation, n/k/a Fiserv, d/b/a Money Network

("Money Network"), avers as follows:

                               PRELIMINARY STATEMENT

       This case arises from the failure of Money Network to properly investigate and credit funds

fraudulently extracted from Mrs. Haskew's Money Network bank account. Mrs. Haskew's

account was compromised on March 31' and between then and April 12, 2019 unknown

individuals extracted over $14,000 from her account in a series ofoverseas purchases, all reflected

in the records accessible to Money Network. Mrs. Haskew does not receive written statements

from Money Network but instead checks her balance at the end of each week. She discovered the

rnissing funds on April 7th when checking her balance online and she immediately contacted

Money Network. Despite that notice, Money Network allowed the fraudulent transactions to

continue. Mrs. Haskew called again the following day, and it was only after the second call that

Mrs. Haskew was told that the card was deactivated and was provided instructions on reporting
             Case 2:19-cv-00795-WC Document 1 Filed 10/21/19 Page 2 of 9



the fraudulent activity. As it turned out, though, Money Network allowed additional fraudulent

withdrawals though April 12th. Mrs. Haskew followed Money Network's instructions and

provided Money Network with sufficient information establishing that the charges were

unauthorized and fraudulent. Money Network responded weeks later with only a short letter

stating that the charges would not be credited. No detailed explanation was given. Moreover,

Money Network refused to issue a replacement debit card, leaving Mrs. Haskew without any

reasonable means to access the funds remaining in her account. Money Network's only offered

alternative to issuing a new card was to reactivate the compromised card.

       Mrs. Haskew is not responsible for the unauthorized charges to her Money Network

account. By failing to provide full credit for those charges and failing to properly investigate,

Money Network has violated the federal Electronic Funds Transfer Act 15 U.S.C. §§ 1693 et seq.

(the "EFTA"). Mrs. Haskew asserts claims under the EFTA for declaratory relief, actual damages,

statutory damages, attorneys' fees and costs. She also asserts state law claims all arising under

the same set of facts.

                                            PARTIES

        1.      Plaintiff is an adult resident of Butler County, Alabama.

       2.       Defendant First Data Corporation, now known as Fiserv, does business as Money

Network and is a foreign corporation with its principal place of business outside the State of

Alabama. Defendant is referenced to herein as "Money Network."

                                    BACKGROUND FACTS

       3.       Mrs. Haskew works as a greeter at the Walmart Super Center in Greenville,

Alabama. She has worked there over eighteen (18) years. When she was hired at Walmart,

Plaintiff opened a Money Network account to handle her paycheck. Walmart encourages its

employees to open a Money Network account as a convenient way to manage their paychecks.
            Case 2:19-cv-00795-WC Document 1 Filed 10/21/19 Page 3 of 9



Walmart directly deposits their employees' weekly pay into their Money Network accounts and

they access the account through debit cards issued by Money Network. Plaintiffs Money Network

account is identified with an account number ending in 7804. (Hereinafter referred to as the

"Money Network Account"). The only deposits made into that account are from Plaintiffs

Walmart paychecks.

       4.      Plaintiff and her husband fund most of their living expenses out of his income.

They generally allow the Money Network Account to build up over time, using that money to pay

for only a few expenses. This is part of their retirement planning. As of March 30, 2019,

Plaintiffs Money Network Account had a balance of $29,063.27.

       5.      Plaintiff does not receive paper statements for the Money Network Account. At

the end ofeach week she receives an email from Money Network with a link to a webpage showing

the account activity for that week. At the end of each week, Plaintiff uses the link in the email to

review recent account activity to make sure her paycheck for that week is deposited and to check

her balance.

       6.      On Sunday April 7, 2019, Plaintiff opened the Money Network email and

discovered that nearly $14,000 was missing from her account. The transactional history showed

numerous overseas withdrawals and purchases beginning March 31st,none of which she authorized

or knew about.

       7.      As soon as she discovered the missing funds, Plaintiff immediately contacted

Money Network at the number listed on her debt card and notified the representative that her

account had been compromised and that the charges after March 30th were unauthorized.          The

representative seems unfamiliar with any procedure for reporting fraudulent charges and Plaintiff



                                                 3
             Case 2:19-cv-00795-WC Document 1 Filed 10/21/19 Page 4 of 9



was unable to receive any useful inforrnation from the representative. Moreover, Defendant failed

to take immediate steps to deactivate the card and numerous additional fraudulent transactions

took place after Plaintiff s initial call.

        8.      The next morning, Plaintiff contacted Money Network again. This time Plaintiff

was assured that the card would be suspended immediately, and she was told to provide a detailed

list of the unauthorized charges and an explanation of what happened. She was told to file a theft

Police Report and to complete a Customer Dispute Form which would be provided by Money

Network. She was instructed to email the Police Report, the completed Customer Dispute Form

and the list of fraudulent charges to Money Network's Dispute Operations Department. Plaintiff

was also told that she would receive a new card. That did not happen.

        9.      In the meantime,Plaintiff arranged for all her paychecks to be direct deposited into

another bank account.

        10.     Although Plaintiff was assured that the card was deactivated, Money Network

allowed additional fraudulent withdrawals through April 12, 2019.

        11.     On April 18, 2019 Plaintiff filed a Police Report. Later that day, she received the

Money Network Customer Dispute Form in the mail.

        12.     Plaintiff completed the form, gathered all the relevant information and returned the

completed form to Money Network by email on Monday April 26th. Plaintiff attached a list of

unauthorized transactions totaling over $14,000. She ernailed the Police Report, the completed

two(2) page Customer Dispute Form and a detailed list of the fraudulent transactions to the email

address found in the instructions of the Customer Dispute Form,exactly as instructed.

        13.     Money Network assigned this dispute with 6013 Dispute Case ID —



                                                 4
              Case 2:19-cv-00795-WC Document 1 Filed 10/21/19 Page 5 of 9



CMS201904080949443670.

        14.      On May 1, 2019, Plaintiff received a letter from Money Network notifying her that

their investigation discovered no wrongdoing and that they had closed her dispute file. No further

explanation was given. Defendant provided no detailed explanation of basis of its decision that

Plaintiff was responsible for over $14,000 in fraudulent charges, nor did Money Network identify

any additional information needed.

       15.       At no point during Money Network's "investigation" did anyone from Money

Network attempt to contact Plaintiff to provide any further information or ask any questions. At

no point did Money Network provide any explanation as to whether any credits would be granted.

However, it was apparent from Plaintiffs bank records that approximately $5,000 was recredited

to her account representing some of the fraudulent charges which took place after April 6, 2019.

Again, no explanation has been provided by Money Network as to why these funds were recredited

or any distinction between these unauthorized charges and the unauthorized charges dating back

to March 31', for which no credit was provided. At the same time, the information provided to

Defendant included a detailed description of each and every unauthorized charge along with

information clearly indicating that the charges were initiated from over-seas.

       16.      In the meantime, Money Network refused to provide a replacement card to Plaintiff.

When Plaintiff called Money Network to ask why she had not received a replacement card, she

was told that no replacement card would be provided, but that Money Network could reactivate

the previously compromised card. For obvious reasons, Plaintiff declined. That has left Plaintiff

with no readily available means to access the approximately $14,000 left in her account. Despite,

several requests, Money Network has refused to provide Plaintiff with any means to withdraw or



                                                 5
            Case 2:19-cv-00795-WC Document 1 Filed 10/21/19 Page 6 of 9



access those funds that did not involve paying of additional fees by Plaintiff.

        17.    On September 6, 2019, Plaintiff requested some Money Network checks and

approximately a week later received twenty-one (21)checks from Money Network in the mail.

Plaintiff has attempted to use the Money Network checks several times with no success.

        18.    Plaintiff did not receive a replacement card until the first week in October 2019.

                                  COUNT I
               (VIOLATION OF ELECTRONIC FUNDS TRANSFER ACT)

        19.    Plaintiff realleges and incorporates each of the preceding paragraphs as if fully set

out herein.

       20.     This is a claim asserted against Defendant for violation of the federal Electronic

Funds Transfer Act 15 U.S.C. §§ 1693 et seq. (the "EFTA").

       21.     Plaintiff is a "consumer" as defined in 15 U.S.C. § 1639a(6).

       22.     Defendant is a "financial institutioe as that term is defined in 15 U.S.C. §

1639a(9).

       23.     The transactions which extracted funds from Plaintiffs Money Network account

between March 31st and April 12th 2019 without her knowledge or authority were each

"unauthorized electronic transactions" as that term is defined in 15 U.S.C. § 1639a(8) and

constitute an "error" within the meaning of 15 U.S.C. § 1693f(f).

       24.     Plaintiff provided prompt and reasonable notice to Defendant of the unauthorized

transactions. Plaintiffs notice constitutes notification of error within the meaning of 15 U.S.C. §

1693f(a).

       25.     Pursuant 15 U.S.C. § 1693g, Plaintiff is not liable for any of the unauthorized

charges or, in the alternative, liable only in the amount of $50.00. She did not initiate, authorize,

                                                 6
             Case 2:19-cv-00795-WC Document 1 Filed 10/21/19 Page 7 of 9



know about or benefit from any of the transactions. Moreover, Plaintiff provided sufficient

information to Defendant to establish that she was not liable for the unauthorized charges and

Defendant has not met and can meet its burden of establishing that the charges were authorized.

        26.     Defendant has violated the EFTA by failing to provide credit for the unauthorized

transactions.

       27.      Defendant also violated the EFTA by failing to timely and reasonably investigate

Plaintiff s notification of error, by failing to provide adequate written response to that notification

and by and failing, upon receipt of that notification, to provide credit for the unauthorized

electronic transfers as required by 15 U.S.C. § 1693f. Defendant did not conduct any reasonable

or good faith investigation and had no reasonable basis for its belief or position that the charges

reported by Plaintiff as unauthorized were in fact authorized, valid and not in error.

       28.      Defendant knowingly and willfully concluded that the charges were authorized and

not in error knowing that such conclusion could not reasonably have been drawn from the evidence

available to Defendant at the time of its investigation.

       29.      All ofthe acts and omissions made by Defendant in violation ofthe EFTA occurred

within one year of the filing prior to this action.

       30.      Money Network's acts and omissions in responding to the unauthorized charged

reported by Plaintiff were in accordance with its standard procedure for handling such matters.

Money Network has engaged in a pattern and practice of violating the EFTA in responding to

reports of unauthorized transactions.

       31.      As a proximate result of Defendant's violations of the EFTA,Plaintiff has suffered

actual damages, including loss of funds, loss of access to funds, mental and emotional pain, fear,



                                                      7
              Case 2:19-cv-00795-WC Document 1 Filed 10/21/19 Page 8 of 9



distress and anguish.

         WHEREFORE,Plaintiff respectfully requests that judgment be entered against Defendant

for the following:

         A.      Actual damages, including damages for mental and emotional pain, distress and

                 anguish, humiliation and embarrassment;

         B.      Statutory damages pursuant to 15 U.S.C. § 1693m;

         C.      Treble damages pursuant to 15 U.S.C. § 1693f(e);

         C.      Costs and reasonable attorneys' fees pursuant to 15 U.S.C. § 1693m(a)(3); and

         E.      Such other and further relief as this Court deems just and proper, the premises

                 considered.

                                           COUNT II
                                        (WANTONNESS)

         32.     Plaintiff realleges and incorporates each of the preceding paragraphs as if fully set

out herein.

         33.     Defendant's actions taken in connection with Plaintiffs account constitute

wantonness. Defendant had a duty by law, including but not limited to the requirements of the

EFTA and its implementing regulations, with respect to the management of Plaintiff s account and

responding to any report of unauthorized charges. That duty included, but is not limited to, the

duty to conduct a reasonable and good faith investigation of the reported fraudulent charges and

to provide credit for those charges in the absence of any credible evidence that the charges were

in fact authorized. Moreover, Defendant had a duty to act reasonably in immediately deactivating

the card and providing Plaintiff with a reasonable and safe means for accessing her remaining

funds.

                                                  8
               Case 2:19-cv-00795-WC Document 1 Filed 10/21/19 Page 9 of 9



         34.     Defendant wantonly failed to perform its duties with respect to Plaintiffs account

and her dispute. Defendant's acts and omissions described herein were made in dereliction of its

legal duties and with a wanton, reckless or conscious disregard for the Plaintiffs rights and well-

being.

         35.     Plaintiff has suffered damage as a proximate result ofthe wantonness of Defendant.

         WHEREFORE, Plaintiff requests that this Court enter a judgment against Defendant for

wantonness and award Plaintiff compensatory damages, including damages for mental anguish

and emotional distress; and punitive damages, plus interest and costs. Plaintiff further requests

such other relief as the Court deems just and proper, the premises considered.

         TRIAL BY JURY IS DEMANDED AS TO EVERY CLAIM ASSERTED HEREIN.

         Respectfully submitted this the 14th dayilof   obe   019.




                                                               EMER(KR0439)
                                                  DERW D & RIEMER,PC
                                               2153 Airport Boulevard
                                               Mobile, AL 36606
                                               Telephone:(251)432-9212
                                               Facsimile:(251)990-0626
                                               Email: kriemer@alalaw.com

PLEASE SERVE DEFENDANT BY CERTIFIED MAIL AS FOLLOWS:

First Data Corporation, nada Fiserv,
d/b/a Money Network
c/o Corporation Service Company,Inc.
641 South Lawrence Street
Montgomery, AL 36104




                                                  9
